Citation Nr: 0508775	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-26 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for an eye condition, 
diagnosed as blepharospasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had verified active military service from August 
1994 to August 1996; he had unverified active duty from 
February 2003 to July 2003, and is currently on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim for 
service connection for an eye condition diagnosed as 
blepharospasm.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Board notes that the veteran had verified active military 
service from August 1994 to August 1996; he had unverified 
active duty beginning in February 2003 and is currently on 
active duty and deployed to Iraq.  His current period of 
active duty also has not been verified.  The RO requested and 
received the service medical records (SMRs) from the August 
1994 to August 1996 period of active duty, but a complete 
record of SMRs for any subsequent periods of active duty have 
not been requested or received by the RO.

In addition, the record indicates the veteran was scheduled 
for a VA examination in February 2004 but did not receive 
adequate notice and failed to report.  It was later confirmed 
by the RO that the notice for the examination had been sent 
to the wrong address.  Therefore, he has not been afforded a 
VA examination.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should request a full and 
complete record of the veteran's service 
medical records for any periods of active 
duty from September 1996 to the present.  
The RO should also request verification 
of any dates of active duty.

2.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for an eye 
condition since his discharge from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above 
development and upon the veteran's return 
from active duty, the RO should schedule 
the veteran for a VA examination to 
determine the nature and etiology of the 
claimed eye condition.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should indicate 
whether it is at least as likely as not 
that any eye condition had its onset 
during military service.  The rationale 
for all opinions expressed must be 
clearly set forth by the physician in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




